Title: To Alexander Hamilton from William Short, 4 March 1791
From: Short, William
To: Hamilton, Alexander



Amsterdam March 4th. 1791
Sir

I had the honor of informing you on the 17th. of the last month of the loan of 2½. millions of guilders being brought on the market & on the 22d. I inclosed you a prospectus of that loan. It is not till now that I have been able to get a copy of the bonds which are to be given on the part of the U.S. & of which I forward you one at present by the way of England, for your examination, & to obtain on it the promised ratification. A duplicate & triplicate will be sent by other conveyances.
You will find the instrument verbose & of a barbarous style. This is occasioned by the profits of those employed being proportioned to its length & on its being a translation from the Dutch in which it is thought necessary to conform literally to the original. It is the form to which the money lenders here are accustomed & which it is neither necessary or proper to change. The conditions of the loan being clearly expressed in it I suppose you will consider its form & language as of little importance.
You will have seen by the letter of the two houses employed here which I inclosed you in mine of the 15th. of January, as well as by several letters I have written you since, that the commission on this loan is to be ½ p. cent lower than on that made in Jan. 90.
I learn from the agents that about one fourth of the money on this loan has been already subscribed viz during the month of February & that of course agreeably to constant usage the interest on it will commence from the 1st. of that month. I can add nothing here which will not occur of itself to you on the propriety of your views being made known to me as soon as possible, with respect to this loan. One circumstance however which I cannot omit is that the committee of finance of the national assembly are informed of your late draughts & that these, probably much exagerated as to their amount & as explanatory of your future intentions, excited there disagreeable reflexions. I learn this only by a private letter, & shall say nothing unless I should be applied to officially. If you will consider that I have not had the honor of hearing from you since the 1st. of Sep. 90. & that I have no other data whatever on which to form my conjectures as to your intentions, you will readily concieve that I should wish as much as possible to avoid going into explanations on the subject: The more so as explanations, in such cases, which are not complete, produce the same effect as those which are dissatisfactory.
I am waiting now only for the printing of the bonds in order that I may sign them, & shall then return immediately to Paris. I am promised them for the day after to-morrow, so that I shall probably leave this place in five days.
You will have seen by my letters to the Secretary of State of the 22d. & 25th of february, the decision of the national assembly respecting tobacco. He will have recieved also from Paris the debates of the national assembly on this question. The preference given there to French vessels & which if it subsists will exclude entirely the American, was produced by a combination of hazard & design. It was proposed to the assembly during the debate & adopted without examination. It was suggested by those merchants probably who are owners of vessels. The assembly certainly were not aware that the difference in the duty was more than the full freight, & of course that as to this article, they were passing with respect to us a navigation act more severe than that of their neighbors which they consider so unjust. I have taken measures to engage them to change this decree as well as that with respect to the oils, & on my return to Paris shall pursue those measures in person. I must add however what you will easily concieve that in an assembly which is composed, & which deliberates like that, it is impossible to foresee the steps into which they are often unavoidably surprized, or to conjecture whether they may be induced to return on them. You know also that they have adopted as a kind of principle that the assembly cannot change its decrees; yet they violate this, as well all the other principles they have adopted, when they find it convenient. I have no doubt that time & experience will correct the errors into which the national assembly have been drawn with respect to our commerce. If I could go into a full explanation of their causes, you would see that accident & the circumstances of the moment have contributed principally to them.
I have the honor to be with sentiments of perfect respect & attachment   Sir,   Your most obedient & most humble servant
W: Short
The Honble Alexander Hamilton Secretary of the Treasury

